DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-8, 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 2, in claim 1, Applicant claims that the steam nozzle is “disposed at a circumferential surface of the door…”; wherein in .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, Applicant claims a steam nozzle in claim 1.  Applicant then claims a plurality of steam nozzles.  This language is indefinite.  Applicant should consider claiming in claim 1, at least one steam nozzle.
Regarding claims 9 and 10, Applicant claims wherein the first rack comprises an upper rack and a lower rack.  This claim language is indefinite as Applicant is claiming a rack and not a rack assembly, a rack indicates a single rack, not two racks.
Regarding claim 11, the term "high-temperature washing water" is a relative term which renders the claim indefinite.  The term "high-temperature washing water" is not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20170188777 to Kim et al. (Kim).
Regarding claim 1, Kim teaches a dishwasher (Fig. 1, generally) comprising: a tub that defines a washing chamber configured to receive one or more washing targets and that is opened frontward of the washing chamber (Fig. 2, part 2); a door disposed at the opened frontward of the tub and configured to open and close at least a portion of the washing chamber (Fig. 2, part 13); a sump disposed vertically below the tub and configure to store washing water (Fig. 2, part 3); at least one spray nozzle configured to spray washing water stored in the sump into the washing chamber (Fig. 2, part 711 and 713); a heater configured to heat at least a part of washing water stored in the sump to thereby generate steam (Fig. 2, part 83); a steam nozzle disposed at a circumferential surface of the door or a circumferential surface of the tub and configured to supply steam generated by the heater to the washing chamber (Fig. 2, part 42); a first rack  steam nozzle to an inside of the second rack through at least one of a lower surface of the second rack or a circumferential surface of the second rack (Fig. 2, part 25).
Regarding claims 2-3, Kim teaches wherein the steam nozzle is disposed at a lower end portion of the door or a circumferential surface of the tub and has a nozzle surface that is inclined upward toward the second rack with respect to a bottom surface of the tub (Fig. 2, part 42) and wherein the steam nozzle is disposed at a lower end portion of the door and configured to face the second rack based on the door being closed (Fig. 2, part 42).
Regarding claim 11, Kim teaches a washing pump (Fig. 2, part 8) configured to supply washing water or steam to the tub (paragraph 70 and 81), the washing pump comprising an impeller configured to pump washing water stored in the sump (Fig. 2, part 85), a washing motor configured to rotate the impeller (Fig. 2, part 871; paragraph 73), and the heater configured to heat washing water in the washing pump (Fig. 2, part 83; paragraph 81); a spray nozzle connecting pipe that connects the washing pump to the at least one spray nozzle (Fig. 2, part 731); a steam supply pipe that defines a steam flow path that connects the washing pump to the steam nozzle (Fig. 2, part 44); and a steam supply valve disposed in the steam flow path, the steam supply valve 
Regarding claim 12, Kim teaches wherein the lower surface of the second rack and the circumferential surface of the second rack have a plurality of openings configured to communicate steam discharged from the steam nozzle with the inside of the second rack (Fig. 12, part 25).
Regarding claim 19, Kim teaches wherein the at least one spray nozzle is disposed vertically below the first rack and configured to spray washing water to the first washing target in the first rack and the second washing target in the second rack (Fig. 2, parts 711 and 713).
Regarding claim 20, Kim teaches wherein a portion of the steam nozzle (Fig. 2, part 42) is disposed vertically above a portion of the at least one spray nozzle (Fig. 2, part 713).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 9-10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170188777 to Kim et al. (Kim) in view of U.S. Patent Application Publication No. 20140000663 to McDaniel et al. (McDaniel).
Regarding claims 4-7, 9-10, 13, and 15-18, Kim is relied upon as above in claims 3 and 1, respectively.  Kim does not teach wherein the second rack comprises: an outer wall frame that defines the circumferential surface of the second rack and the lower surface of the second rack, the outer wall frame having a lattice shape including a plurality of openings; and a support frame configured to support the second washing target to be placed in a space defined by the outer wall frame; wherein the support frame protrudes upward from the lower surface of the second rack; wherein the support frame is disposed in the second rack at a front side of the second rack facing the door; wherein the second rack further comprises a fixing portion that protrudes outward from a side of the outer wall frame and that is configured to fix the second rack to the door or the first rack; wherein the first rack comprises an upper rack disposed in an upper portion of the washing chamber and a lower rack disposed vertically below the upper 
McDaniel teaches a dishwasher appliance with a rack assembly (Figs. 2 and 3, generally) wherein a second rack (Fig. 3, part 200) comprises: an outer wall frame that defines the circumferential surface of the second rack and the lower surface of the second rack (Fig. 3, parts 240 and 204), the outer wall frame having a lattice shape including a plurality of openings (Fig. 3, part 200); and a support frame configured to support the second washing target to be placed in a space defined by the outer wall frame (Fig. 3, part 207); wherein the support frame protrudes upward from the lower surface of the second rack (Fig. 3, part 207); wherein the support frame is disposed in  from a side of the outer wall frame and that is configured to fix the second rack to the door or the first rack (paragraph 22; Fig. 3, at parts 202, 208, 302, and 304); wherein the first rack comprises an upper rack disposed in an upper portion of the washing chamber and a lower rack disposed vertically below the upper rack in the washing chamber (Fig. 2, parts 130 and 132), and wherein the second rack is detachably disposed inside of the lower rack at a front side of the lower rack facing the door (paragraph 22); wherein the first rack comprises an upper rack disposed in an upper portion of the washing chamber and a lower rack disposed vertically below the upper rack in the washing chamber (Fig. 2, part 130 and 132), and wherein the second rack is disposed between the door and the lower rack and is detachably disposed at a side of the door or a side of the lower rack (paragraph 22); wherein the support frame is configured to insert into an opening of the second washing target to thereby support the second washing target (wherein Examiner can envisage a utensil wherein this occurs, such as a pair of tongs at Fig. 3, part 207); wherein the second rack is detachably coupled to a rear surface of the door and disposed forward of the first rack (paragraph 22); wherein the second rack is detachably coupled to an inside of the first rack (paragraph 22); wherein at least a portion of the second rack protrudes upward of an upper surface of the first rack (Fig. 3, at parts 203 and 302); wherein the first rack comprises a plurality of fixing guides that protrude from a bottom surface of the first rack and that are configured to hold the first washing target therebetween (Fig. 3, part 174), and wherein the second rack is 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the apparatus of Kim with the configuration of the rack as in McDaniel all in order to achieve the predictable result of holding dishes to be cleaned therein.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170188777 to Kim et al. (Kim) in view of U.S. Patent No. 9,936,853 to Choi et al. (Choi).
Regarding claims 8 and 14, Kim is relied upon as above in claim 3.  Kim does not teach wherein the steam nozzle comprises a plurality of steam nozzles that are disposed at a lower side of the door and that are each arranged at an equal height from a bottom surface of the tub, wherein the second rack comprises a plurality of support frames that correspond to the plurality of steam nozzles, respectively, and wherein each of the plurality of steam nozzles is configured to discharge steam to one of the plurality of support frames; and wherein the plurality of steam nozzles are arranged at the lower side of the door along a left-right direction and spaced apart from the lower surface of the second rack.
Choi teaches a dishwasher (Fig. 2, generally) comprising a plurality of steam nozzles (Fig. 2, parts 11 and 13) that are disposed at a lower side of the door and that are each arranged at an equal height from a bottom surface of the tub (Fig. 2, parts 11 and 13), wherein the second rack comprises a plurality of support frames that correspond to the plurality of steam nozzles (Fig. 3, part 33), respectively, and wherein 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the steam nozzle and rack arrangement of Kim with the teachings and configuration of Choi as above all in order to achieve the predictable result of cleaning the dishes therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711